Citation Nr: 1606994	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-22 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for bilateral pes planus.

2.  Entitlement to service connection for right knee osteoarthritis, claimed as secondary to service-connected pes planus.  

3.  Entitlement to service connection for left knee osteoarthritis, claimed as secondary to service-connected pes planus.  

4.  Entitlement to service connection for right hip osteoarthritis, claimed as secondary to service-connected pes planus.  

5.  Entitlement to service connection for left hip osteoarthritis, claimed as secondary to service-connected pes planus.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from August 1967 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board acknowledges that additional evidence was added to the record following the April 2014 statement of the case.  On review, this evidence essentially duplicates information previously of record and a supplemental statement of the case is not required as to the issue decided.  

In May 2015, the RO granted service connection for tinnitus (10 percent) and bilateral hearing loss (noncompensable); and denied service connection for a back disorder.  To date, the Veteran has not filed a notice of disagreement and these issues are not for consideration.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and the Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for residuals of the adenovirus vaccine has been raised by the record in an October 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for osteoarthritis of the knees and hips are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDING OF FACT

The Veteran's bilateral pes planus is not manifested by severe impairment. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for bilateral pes planus are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in December 2012, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate a service connection claim, to include notice of the information he was responsible for providing and of the evidence VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The evaluation issue is downstream in that it arose following the initial grant of service connection and additional notice is not required.  The issue was most recently readjudicated in the April 2014 statement of the case.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and identified and available private medical records.  The Veteran was provided a VA examination in June 2013.  The report contains findings adequate for rating purposes and further examination is not warranted.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.


Analysis

In September 2013, the RO granted service connection for bilateral pes planus and assigned a 10 percent rating from November 27, 2012.  The Veteran disagreed with the rating and perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Pursuant to the rating schedule, bilateral flatfoot is evaluated as follows: mild with symptoms relieved by built-up shoe or arch support (0 percent); moderate with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet (10 percent); severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (30 percent); and pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5276.

On VA examination in June 2013, the Veteran reported that he got painful feet at work and took over-the-counter medications such as Aleve.  He also had painful feet on extended walking.  The Veteran had pain on use of the feet and pain accentuated on use.  He also had pain on manipulation of the feet, but this was not accentuated on manipulation.  There was no indication of swelling on use or characteristic calluses.  Symptoms were relieved by arch supports or orthotics.  He did not have extreme tenderness of plantar surfaces of the feet, but did have decreased longitudinal arch height on weightbearing in both feet.  There was no objective evidence of marked deformity or marked pronation of the feet.  The weight-bearing line did not fall over or medial to the great toe and there was no other lower extremity deformity causing alteration of the weight bearing line.  The Veteran did not have "inward" bowing of the Achilles' tendon or marked inward displacement and severe spasm of the Achilles' tendon.  The Veteran did not use any assistive devices other than corrective shoes or orthotic inserts.  X-rays of the feet showed degenerative changes.  Regarding functional impact, the Veteran felt that he was no longer able to do as much as he did.  He reported that pain in his feet, hips and knees meant that he had to stop and rest and he was often not able to get back to work.  The examiner remarked that pes planus was mild with associated degenerative changes.  

VA and private records include complaints related to bilateral foot pain and indicate that he wore arch supports.  

In reviewing the record, the Board finds that the disability picture does not meet or more nearly approximate severe impairment of the feet and the criteria for a 30 percent rating are not met.  In making this determination, the Board acknowledges the findings of pain accentuated on use and pain on manipulation, but there is no evidence of marked deformity, swelling on use, or characteristic callosities, and the examiner described the disability as mild.  The Board acknowledges the Veteran's complaints of pain and other limitations and notes he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Notwithstanding, the Board does not find adequate pathology to support a finding of severe disability, even when considering the complaints of pain and other functional impairment.  

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic code contemplates the Veteran's claimed symptoms, to include pain.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  At this time, the Veteran is only service-connected for bilateral pes planus and that is the only issue being considered.  Accordingly, that is the only disability the Board has addressed in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.   

Evidence of record suggests the Veteran is employed and the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

An initial rating greater than 10 percent for bilateral pes planus is denied.


REMAND

In September 2013, the RO denied service connection for osteoarthritis of the right and left knees and the right and left hips.  The Veteran disagreed with the decision and perfected this appeal.  He asserts that the osteoarthritis is secondary to service-connected pes planus.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision of the United States Court of Appeals for Veterans Claims (Court) in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

The Veteran underwent a VA examination in June 2013 to address the etiology of the osteoarthritis of his knees and hips.  The examiner provided a negative opinion as to whether the claimed disorders were proximately due to or a result of the Veteran's service-connected pes planus.  The examiner, however, did not address aggravation.  Thus, the examination is inadequate and must be returned for addendum.  



Accordingly, the case is REMANDED for the following action:

1.  Return the June 2013 VA examination for addendum.  If the June 2013 examiner is unavailable, the requested information should be obtained from a similarly qualified examiner.  The electronic claims folder must be available for review.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's osteoarthritis of his right knee, left knee, right hip and/or left hip is aggravated (permanently worsened) by service-connected pes planus.  If aggravation is found, the examiner is requested to identify the baseline level of disability prior to aggravation.  

A complete rationale should be provided for any opinion offered.

2.  Upon completion of the above development, and any additional development deemed appropriate, the AOJ should readjudicate the appeal issues.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


